              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PAUL OSCAR ALTMANN,        :
             Petitioner,   :                 1:17-cv-0047
                           :
         v.                :
                           :                 Hon. John E. Jones III
SUPT. LAWRENCE P. MAHALLY, :
et al.,                    :
             Respondents.  :

                                  ORDER

                            November 16, 2018

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus (Doc. 1) pursuant to 28 U.S.C. § 2254, and in accordance with the Court’s

Memorandum of the same date, it is hereby ORDERED as follows:

      1.    The petition for writ of habeas corpus (Doc. 1) pursuant to 28 U.S.C.
            § 2254 is DENIED.

      2.    There is no basis for the issuance of a certificate of appealability. See
             R. GOVERNING § 2254 CASES R. 11(a) (stating that “[t]he district
            court must issue or deny a certificate of appealability when it enters a
            final order adverse to the applicant”).

      3.    The Clerk of Court is directed to CLOSE this case.


                                s/ John E. Jones III
                                John E. Jones III
                                United States District Judge
